         Case 2:08-cv-00655-AKK Document 182 Filed 12/09/19 Page 1 of 3                   FILED
                                                                                 2019 Dec-09 AM 10:14
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

CSX TRANSPORTATION, INC.,                    )
                                             )
      Plaintiff,                             )
                                             )
vs.                                          ) CASE NO.: 2:08-cv-00655-AKK
                                             )
ALABAMA DEPARTMENT OF                        )
REVENUE,                                     )
et al,                                       )
                                             )
      Defendants.                            )

                                     ORDER

      This matter was remanded with instructions to enter declaratory and

injunctive relief in favor of Plaintiff CSX Transportation, Inc. (“CSXT”) consistent

with the opinions of the Eleventh Circuit Court of Appeals in CSX Transportation,

Inc. v. Alabama Department of Revenue, 888 F.3d 1163 and 891 F.3d 927 (11th Cir.

2018).

      In accordance with those opinions, this Court hereby DECLARES that, as

long as the State of Alabama retains the sales and use tax exemption for diesel fuel

used by water carriers “engaged in foreign or international commerce or in interstate

commerce,” Ala. Code §§ 40-23-4(a)(10), 40-23-62(3), the Railroad Revitalization

and Regulatory Reform Act of 1976, 49 U.S.C. § 11501(b)(4), forbids it from

imposing on CSXT the sales and use tax under Ala. Code §§ 40-23-2(1) and 40-23-
        Case 2:08-cv-00655-AKK Document 182 Filed 12/09/19 Page 2 of 3




61(a) (or any subsequent re-codifications thereof) on diesel fuel purchased or used

by CSXT while “engaged in foreign or international commerce or in interstate

commerce.”

      Furthermore, Defendants Alabama Department of Revenue, Vernon Barnett

in his official capacity of Commissioner of the Alabama Department of Revenue,

their agents, successors, managers, supervisors, employees, and all those acting in

concert or participating with them who receive actual notice of this Order by

publication or otherwise are hereby ENJOINED from assessing, levying, or

collecting from CSXT sales and use taxes under Ala. Code §§ 40-23-2(1) and 40-

23-61(a) (or any subsequent re-codifications thereof) on diesel fuel purchased or

used by CSXT while engaged in foreign or international commerce or in interstate

commerce.

      CSXT shall serve a copy of this Order on all affected individuals and entities.

      The Court has been informed that, in order to avoid further litigation in this

Court, CSXT and the Alabama Department of Revenue have entered into an

agreement to resolve what portion of diesel fuel used by CSXT should be deemed

as affecting only intrastate commerce and therefore subject to taxation without

violating this injunction. The clerk is directed to close this case.
 Case 2:08-cv-00655-AKK Document 182 Filed 12/09/19 Page 3 of 3




DONE the 9th day of December, 2019.


                             _________________________________
                                      ABDUL K. KALLON
                               UNITED STATES DISTRICT JUDGE
